Per Curiam,
A petition was presented to the court below to open a judgment for the reason that the .debt represented by the note had been paid in full before the judgment was entered of record. After the taking of depositions, it was agreed to by counsel for the respective parties, that a' trial by jury should be dispensed with and the decision of the case should be submitted to Judge Cbiswelii, presiding judge of the 28th Judicial District, specially presiding. , After full hearing the court found as a fact, that the note in suit was paid as alleged by the defendant prior to the date of the entry of judgment thereon, and it was ordered that judgment should be entered in favor of the defendant and against the plaintiff.
After a careful examination of the record as presented, we concur in the conclusions of fact and law as found by the trial judge in the decree entered, for the reasons stated in the opinion he filed.
The judgment is affirmed.